Fourth Court of Appeals
                                   San Antonio, Texas
                                       September 27, 2021

                                      No. 04-21-00149-CV

                                       Nasser NAKISSA,
                                           Appellant

                                                v.

                                    Sarah E. MENCHACA,
                                           Appellee

                  From the 131st Judicial District Court, Bexar County, Texas
                               Trial Court No. 2018-CI-19593
                       Honorable Cathleen M. Stryker, Judge Presiding


                                         ORDER

Sitting:       Beth Watkins, Justice
               Liza A. Rodriguez, Justice
               Lori I. Valenzuela, Justice

         On June 23, 2021, we issued an opinion and judgment dismissing this appeal for failure
to pay the $205 notice of appeal filing fee. On July 6, 2021, appellant Nasser Nakissa filed a
letter we construed as a motion for rehearing, in which he explained that he had mailed a money
order in the amount of the filing fee to this court. On July 13, 2021, the clerk of this court
informed appellant by letter that we had not received his money order and notified him that if he
wished to reinstate the appeal, he needed to pay the notice of appeal and motion for rehearing
filing fees and provide a written explanation for his failure to timely pay the notice of appeal
filing fee.

         On September 1, 2021, appellant paid the required fees and offered an explanation for his
failure to timely pay the notice of appeal filing fee. Because it appeared that appellant had
complied with the directives in our July 13, 2021 letter, we invited appellee Sara E. Menchaca to
file a response to appellant’s motion for rehearing by September 20, 2021. See Tex. R. App. P.
49.2. Appellee did not file a response to the motion for rehearing.

        After consideration, appellant’s motion for rehearing is GRANTED. See id. R. 49.3. We
WITHDRAW our June 23, 2021 opinion and judgment dismissing this appeal and reinstate the
appeal to the docket.
       The clerk’s record was originally due May 17, 2021, but has not been filed. On May 20,
2021, the district clerk filed a notification of late record, stating the clerk’s record was not filed
because appellant had failed to pay or make arrangements to pay the clerk’s fee for preparing the
record and appellant was not entitled to appeal without paying the fee. We therefore ORDER
appellant Nasser Nakissa to provide written proof to this court that either (1) the clerk’s fee has
been paid or arrangements have been made to pay the clerk’s fee; or (2) appellant is entitled to
appeal without paying the clerk’s fee by October 12, 2021. If appellant fails to respond within
the time provided, this appeal will be dismissed for want of prosecution. See Tex. R. App. P.
37.3(b).




                                                      _________________________________
                                                      Beth Watkins, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 27th day of September, 2021.



                                                      ___________________________________
                                                      Michael A. Cruz,
                                                      Clerk of Court